Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  improper wording of preamble. The preamble states “A method for using a multi-echo magnetic resonance imaging (MRI) simultaneously quantifies T1 and fat fraction in an anatomical region of interest” . The emphasized grammar needs to be corrected. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 4 and 15, disclose a “tiered view sharing approach”. This a non-standard term in the art. [0022] of the applicant’s specification is the only mention of a “tiered view sharing approach” but there are details of this approach and how it is performed. Therefore, there is a written description issue with the term “tiered view sharing approach”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6-9, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4 and 15, disclose a “tiered view sharing approach”. This a non-standard term in the art. [0022] of the applicant’s specification is the only mention of a “tiered 

Claim 6 recites the limitation "the T1-water map" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is a different map from the “water-only T1 map” disclosed in claim 1.
	Claims 7-9 are rejected for depending on claim 6.

Claim 17 recites the limitation "the T1-water map" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is a different map from the “water-only T1 map” disclosed in claim 12.
	Claims 18-20 are rejected for depending on claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 4, 10, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marty (“MR fingerprinting for water T1 and fat fraction quantification in fat infiltrated skeletal muscles”).

Regarding claim 1, Marty teaches a method for using a multi-echo magnetic resonance imaging (MRI) simultaneously quantifies T1 and fat fraction in an anatomical region of interest, the method comprising: 
	performing a radial single shot multi-echo acquisition of the anatomical region of interest [See Pulse sequence in Fig. 1 and Section 2.1 which teaches radial k-space trajectories. See also rest of reference.], wherein the radial single shot multi-echo acquisition comprises:
		 applying a preparation pulse to invert longitudinal magnetization of the anatomical region of interest [Fig. 1, wherein an inversion pulse is shown. See also rest of reference.], 
		acquiring a plurality of radial readouts at different echo times (TE) [Section 2.1 wherein different echo times are used. There are also different spokes at the different echo times. See also rest of reference.], and
		continuously sampling a magnetization recovery curve using the plurality of radial readouts to yield a plurality of radial spokes [See Fig. 1, wherein an inversion pulse causes the magnetization recovery and the radial spokes are acquired during the magnetization recovery. See also rest of reference.]; 
[Section 2.1 wherein the radial spokes are grouped. See also rest of reference.]; and 
	reconstructing the under-sampled k-space data into a plurality of multi-echo images corresponding to the different echo times [Section 2.1 wherein images are reconstructed. See also rest of reference.]; 
	applying one or more fitting algorithms to the multi-echo images to generate a water-only T1 map and a proton density fat fraction (PDFF) measurement [Section 2.2 wherein fitting is performed and water-only T1 map and PDFF are determined. See also Purpose on P. 621. See also rest of reference.].

Regarding claim 2, Marty further teaches wherein the magnetization recovery curve is sampled uniformly for each TE [Section 2.1 wherein golden angle acquisition was used to have uniform coverage of k-space. See also rest of reference.].

Regarding claim 4, Marty further teaches wherein the under-sampled k-space data is reconstructed using a tiered view sharing approach [Section 2.1 wherein images are reconstructed using grouped together spokes. See also rest of reference.].

Regarding claim 10, Marty further teaches wherein the preparation pulse is an inversion recovery pulse. [Fig. 1A, wherein an inversion pulse is shown. See also rest of reference.].

Regarding claim 12, the same reasons for rejection as claim 1 above also apply to this claim. Claim 12 is merely the apparatus version of method claim 1. 

Regarding claim 13, the same reasons for rejection as claim 2 above also apply to this claim. Claim 13 is merely the apparatus version of method claim 2. 

Regarding claim 15, the same reasons for rejection as claim 4 above also apply to this claim. Claim 15 is merely the apparatus version of method claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Marty, in view of Wang ("High-resolution myocardial T1 mapping using single-shot inversion recovery fast low-angle shot MRI with radial undersampling and iterative reconstruction.").

Regarding claim 3, Marty teaches the limitations of claim 1, which this claim depends from.
	However, Marty is silent teaching wherein the magnetization recovery curve is divided into an initial part and a remaining part; the magnetization recovery curve is sampled using an adaptive non-uniform multi-echo -15-ATTORNEY REF. NO. 2020P0272USPATENT sampling scheme where (a) the initial part of the magnetization recovery curve is sampled using a subset of the plurality of radial readouts and (a) the remaining part of the magnetization recovery curve is sampled using all of the plurality of radial readouts.
	Wang, which is also in the field of MRI, teaches wherein the magnetization recovery curve is divided into an initial part and a remaining part [See annotated Figure 1 which separates the initial and remaining parts.];

    PNG
    media_image1.png
    187
    422
    media_image1.png
    Greyscale


	the magnetization recovery curve is sampled using an adaptive non-uniform multi-echo -15-ATTORNEY REF. NO. 2020P0272USPATENT sampling scheme where (a) the initial part of the magnetization recovery curve is sampled using [See Fig. 1, wherein some of the initial section is discarded and therefore, only a subset is used. See also rest of reference.]and (a) the remaining part of the magnetization recovery curve is sampled using all of the plurality of radial readouts [See Fig. 1, wherein the very last accepted section of the magnetization is accepted and therefore, sampled and used. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Marty and Wang because both Marty and Wang teach using FLASH pulse sequences with radial k-space trajectories in MRI and Wang teaches that it is known to use iterative reconstruction methods when performing FLASH pulse sequences with radial k-space trajectories [Wang – Introduction section].

Regarding claim 5, Marty teaches the limitations of claim 1, which this claim depends from.
	Marty further teaches wherein the under-sampled k-space data is reconstructed  [Section 2.1 wherein images are reconstructed using grouped together spokes. See also rest of reference.].
	However, Marty is silent in teaching using one or more iterative reconstruction algorithms.
	Wang, which is also in the field of MRI, teaches using one or more iterative reconstruction algorithms [See Introduction section and rest of reference which teaches iterative reconstruction.].
 [Wang – Introduction section].

Regarding claim 14, the same reasons for rejection as claim 3 above also apply to this claim. Claim 14 is merely the apparatus version of method claim 3. 

Regarding claim 16, the same reasons for rejection as claim 5 above also apply to this claim. Claim 16 is merely the apparatus version of method claim 5. 

Claims 6-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Marty, in view of Mozes (“Mapping tissue water T1 in the liver using the MOLLI T1 method in the presence of fat, iron and B0 inhomogeneity”).

Regarding claim 6, Marty teaches the limitations of claim 1, which this claim depends from.
	Marty further teaches wherein the fitting algorithms generate a T2 measurement with the T1-water map and the PDFF measurement [Section 2.2 wherein fitting is performed and water-only T1 map and PDFF are determined. See also Purpose on P. 621. See Section 2.5, Table 1, and rest of reference which teaches determining T2. See also rest of reference.].

	Mozes, which is also in the field of MRI, teaches determining T2* [See Fig. 1, wherein T2* is determined. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Marty and Mozes because Marty and Mozes both teach methods for determining relaxation parameters and proton density fat fraction parameters [Mozes – See Fig. 1] and Mozes teaches that it is known in the art to acquire T2* when imaging livers of patients [Mozes - p. 1-2] and to determine water T1 [Mozes – Fig. 1 and rest of reference], wherein similarly Marty teaches determined water T1. 

Regarding claim 7, Marty and Mozes teach the limitations of claim 6, which this claim depends from.
	Marty further teaches wherein the fitting algorithms comprise: using a fat-water separation algorithm to quantify the PDFF measurement, the T2 measurement, and a water magnetization measurement at each inversion time (TI) [Section 2.2 wherein fitting is performed and water-only T1 map and PDFF are determined. See also Section 2.6 Purpose on P. 621. See also rest of reference.]; generating the water-only T1 map by fitting the water magnetization measurement [Section 2.2 wherein fitting is performed and water-only T1 map and PDFF are determined. See also Section 2.6 Purpose on P. 621. See also rest of reference.].
	However, Marty is silent in teaching determining T2*.
	Mozes, which is also in the field of MRI, teaches determining T2* [See Fig. 1, wherein T2* is determined. See also rest of reference.].
[Mozes – See Fig. 1] and Mozes teaches that it is known in the art to acquire T2* when imaging livers of patients [Mozes - p. 1-2] and to determine water T1 [Mozes – Fig. 1 and rest of reference], wherein similarly Marty teaches determined water T1.

Regarding claim 8, Marty and Mozes teach the limitations of claim 6, which this claim depends from.
	Marty further teaches wherein the fat-water separation algorithm is parameterized by a background field map is estimated once using the under-sampled k-space data corresponding to a last TI time (Tlmax) [P. 627-628, wherein the MRF T1-FF pulse sequences were used to acquire the Δf maps. The MRF T1-FF pulse sequence is shown in Fig. 1 and includes multiple inversion times. Therefore, the last inversion time is used to acquire the Δf maps. See also rest of reference.].

Regarding claim 9, Marty and Mozes teach the limitations of claim 6, which this claim depends from.
	Marty is silent in teaching the limitations of claim 9.
	Mozes, which is also in the field of MRI, teaches wherein the fitting algorithms comprise: identifying a subset of the multi-echo images corresponding to a last TI time (TImax) [See Fig. 1, wherein all the inversion time information is used. See also Section 2.1.2 section which teaches acquiring the images at the different inversion times.];
	using a fat-water separation algorithm to quantify the PDFF measurement, the T2* measurement, and a water magnetization measurement at TImax based on the subset of the multi- echo images [See Fig. 1, PDFF and T2* map is acquired. The water T1 is determined based on exact inversion time information. See also Section 2.1.2 section which teaches acquiring the images at the different inversion times.];  -16-ATTORNEY REF. NO. 2020P0272USPATENT 
	generating the water-only T1 map by fitting the water magnetization measurement using the PDFF measurement and the T2* measurement as priors [See Fig. 1, PDFF and T2* map is acquired and used to determine the corrected T1. The abstract teaches that water T1 is determined in this method. The water T1 is determined based on exact inversion time information. See also Section 2.1.2 section which teaches acquiring the images at the different inversion times.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Marty and Mozes because Marty and Mozes both teach methods for determining relaxation parameters and proton density fat fraction parameters [Mozes – See Fig. 1] and Mozes teaches that it is known in the art to acquire T2* when imaging livers of patients [Mozes - p. 1-2] and to determine water T1 [Mozes – Fig. 1 and rest of reference], wherein similarly Marty teaches determined water T1.
	
Regarding claim 17, the same reasons for rejection as claim 6 above also apply to this claim. Claim 17 is merely the apparatus version of method claim 6. 

Regarding claim 18, the same reasons for rejection as claim 7 above also apply to this claim. Claim 18 is merely the apparatus version of method claim 7. 

Regarding claim 19, the same reasons for rejection as claim 8 above also apply to this claim. Claim 19 is merely the apparatus version of method claim 8. 

Regarding claim 20, the same reasons for rejection as claim 9 above also apply to this claim. Claim 20is merely the apparatus version of method claim 9. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Marty, in view of Feiweier (US 2018/0204045).

Regarding claim 11, Marty teaches the limitations of claim 1, which this claim depends from.
	Marty further teaches wherein the preparation pulse is an inversion recovery pulse. [Fig. 1A, wherein an inversion pulse is shown. See also rest of reference.].
	However, Marty is silent in teaching wherein the preparation pulse is a saturation pulse.
	Feiweier, which is also in the field of MRI, teaches wherein the preparation pulse is a saturation pulse [¶0016].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Marty and Feiweier because both [Feiweier - ¶0016].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0181286 is considered relevant because ‘286 teaches radial sampling and determining a T1 map and proton density fat fraction [¶0027; ¶0040]. However, ‘286 is not considered prior art because of the 35 USC 102(b)(2) exception because the inventor (Nickel) is also an inventor for the current application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RISHI R PATEL/Primary Examiner, Art Unit 2896